Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/20/2021 has been entered.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 9,926,399 to Faust et al. (Cited on IDS).
As to claims 1-4, Faust discloses a thermoplastic polyurethane consisting of the reaction product of polyisobutylene diol, 4,4-MDI, and 1,4-butanediol that has a number average molecular weight of 64.5 kg/mol, an ultimate tensile strength of 20 MPa, a ultimate elongation of 350% (Table 6), and a hard segment of 10 to 60%.  With regards to the Young’s modulus, Faust teaches the same segmented polyurethane as currently claimed using only the claimed reactants within the same amounts taught in the instant specification.  Further, Faust teaches similar properties with respect to hard segment content, molecular weight, ultimate MPEP 2112.01.  Because the prior art exemplifies Applicant’s claimed composition in that the claimed components are present in the claimed amounts, the claimed physical properties relating to Young’s modulus are inherently present in the prior art.  Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art.  
With regards to the limitation prepared from microwave radiation, even though product-by-process claims are limited and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even thought the prior art product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  The product taught in Faust appears to be the same product as currently claimed because of the similarities in physical properties.

Claim Rejections - 35 USC § 103
Claims 1-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over CA-2,121,660 to Mann.
As to claims 1-4 and 6-7, Mann discloses thermoplastic polyurethanes comprising the reaction product of polybutadiene diol mixtures that may be substituted with polyisoprene 
Mann does not expressly disclose the number average molecular weight.  However, Faust discloses a thermoplastic polyurethane consisting of the reaction product of polyisobutylene diol, 4,4-MDI, and 1,4-butanediol that has a number average molecular weight of at least 40 kD (See Examples).  Accordingly, the position is taken that it would have been obvious to maintain the molecular weight of the polymer in Mann within the claimed range as taught in Faust to provide the TPU with powerful hydrogen bonding provided by the hard and soft segments that contributes to high tensile strength, elongation, and tear resistance (Faust, 7:6-27).
With regards to the limitation prepared from microwave radiation, even though product-by-process claims are limited and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even thought the prior art product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  The product taught in Mann appears to be the same product as currently claimed because of the similarities in physical properties.
With regards to the Young’s modulus, Mann teaches the same segmented polyurethane as currently claimed using only the claimed reactants within the same amounts taught in the instant specification.  Further, Mann teaches similar properties with respect to hard segment content, ultimate elongation, and ultimate tensile strength.  The position is taken that the Young’s modulus would implicitly be achieved by a composite with all the claimed ingredients.  If it is the applicants’ position that this would not be the case: (1) evidence would need to be provided to support the applicants’ position; and (2) it would the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 and 6-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450.  The examiner can normally be reached on M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763